Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 20, 2020                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  160578                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  WESLEY ZOO YANG and VIENGKHAM                                                                          Stephen J. Markman
  MOUALOR,                                                                                                    Brian K. Zahra
           Plaintiffs-Appellees,                                                                        Richard H. Bernstein
  v                                                                  SC: 160578                         Elizabeth T. Clement
                                                                     COA: 344987                        Megan K. Cavanagh,
                                                                                                                         Justices
  EVEREST NATIONAL INSURANCE                                         Wayne CC: 17-018062-NF
  COMPANY,
           Defendant-Appellant,
  and
  MOTORIST MUTUAL INSURANCE
  COMPANY,
             Defendant-Appellee.
  ______________________________________/

        On order of the Court, the application for leave to appeal the August 27, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this order
  addressing: (1) whether an insurer may cancel an insurance policy in compliance with
  MCL 500.3020(1)(b) by mailing a written notice of cancellation to the insured before the
  grounds for cancellation have occurred; and (2) whether the appellant’s written notice of
  cancellation complied with the provision in the insurance policy that requires “at least 10
  days notice by first class mail, if cancellation is for non-payment of premium.” In addition
  to the brief, the appellant shall electronically file an appendix conforming to MCR
  7.312(D)(2). In the brief, citations to the record must provide the appendix page numbers
  as required by MCR 7.312(B)(1). The appellees shall file supplemental briefs within 21
  days of being served with the appellant’s brief. The appellees shall also electronically file
  appendices, or in the alternative, stipulate to the use of the appendix filed by the
  appellant. A reply, if any, must be filed by the appellant within 14 days of being served
  with the latter of the appellees’ briefs. The parties should not submit mere restatements of
  their application papers.

         CAVANAGH, J., did not participate due to her prior relationship with Garan Lucow
  Miller, P.C.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 20, 2020
           a0520
                                                                                Clerk